SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A-1 Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54015 POWIN CORPORATION (Exact name of registrant as specified in its charter) NEVADA 87-0455378 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 20th Ave Tualatin, OR 97062 (Address of principal executive offices) T: (503) 598-6659 (Issuer’s telephone number) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one)Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 14, 2012, there were 162,212,538 shares of Common Stock, $0.001 par value, outstanding and 6,768 shares of Preferred Stock, $100 par value, outstanding. 1 Explanatory Note We are amending our Quarterly Report for the quarterly period ended June 30, 2012 to add Exhibit 101 consisting of our interactive data files pursuant to Rule 403 of Regulation S-T. Item6.Exhibits 101Interactive data files pursuant to Rule 405 of Regulation S-T consisting of the following: (i)Condensed Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 (ii) Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 (iii) Condensed Consolidated Statements of Comprehensive Income (Loss) for the three and six months ended June 30, 2012 and 2011 (iv) Condensed Consolidated Statements of Cash Flows for the three and six months ended June 30, 2012 and 2011 (v)Notes to the Condensed Consolidated Financial Statements* * This information is furnished and not filed for purposes of Sections 11 and 12 of the Securities Act of 1933 and Section 18 of the Securities Exchange Act of 1934. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this quarterly report to be signed on its behalf by the undersigned hereunto duly authorized. August 27, 2012 By /s/ Joseph Lu Joseph Lu Chief Executive Officer and Interim Chief Financial Office (Principal Executive Officer and Principal Financial Officer) By /s/ Jingshuang Liu Jingshuang Liu President and Director 2
